Citation Nr: 1015480	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-19 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
aid and attendance and/or housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1968 to January 1972.  Service in the Republic 
of Vietnam and receipt of the Purple Heart Medal are 
indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which, in part, denied entitlement to SMC 
based on aid and attendance/housebound status.

In March 2010, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Acting Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of 
posttraumatic stress disorder, rated 50 percent disabling; 
shell fragment wound residuals of the left knee, rated 20 
percent disabling; chronic acne vulgaris, rated 10 percent 
disabling; shell fragment wound residuals of the right knee, 
rated 10 percent disabling; lumbosacral strain with 
arthritis, rated 10 percent disabling; and shell fragment 
wound scars, rated noncompensable [zero percent]; the 
combined evaluation for his service-connected disabilities is 
70 percent.  A total disability rating based on individual 
unemployability is in effect. 

2.  The Veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as a result of his 
service-connected disabilities; he is not bedridden or 
helpless due to his service-connected disabilities.

3.  The Veteran's service-connected disabilities do not 
render him unable to care for most of his daily personal 
needs without regular personal assistance from others, nor do 
they result in an inability to protect himself from the 
hazards and dangers of his daily environment.  

4.  The Veteran does not have a single service-connected 
disability ratable at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is he permanently housebound by 
reason of service-connected disabilities that substantially 
confine him to his dwelling or immediate premises. 


CONCLUSION OF LAW

The criteria for SMC based on the Veteran's need for regular 
aid and attendance and/or housebound status have not been 
met. 38 U.S.C.A. §§ 1114(I), 1502, 1521, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2009). 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in April 2007.  This letter informed the Veteran of 
what evidence was required to substantiate his claim for aid 
and attendance/housebound status as well as his and VA's 
respective duties for obtaining evidence.  The April 2007 
letter also informed the Veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because VCAA notice in this case was accomplished 
prior to the initial AOJ adjudication that denied the claim, 
the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with a VA examination.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination in February 
2007.  The report of this examination reflects that the 
examiner recorded the Veteran's current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The Board therefore concludes that the examination is 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009).  
While the record does not reflect that the March 2007 
examiner reviewed the Veteran's claims folder, the Veteran is 
not prejudiced thereby as the examiner considered medical 
history as reported by the Veteran which is consistent with 
that contained in the Veteran's claims folder.  The Board 
therefore concludes that the examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran 
has not contended otherwise.  

While the Board notes that the Veteran's VA examination was 
conducted in February 2007, and Veteran indicated that his 
disabilities had worsened in "recent years," in this case 
the Board finds that a new examination is not warranted.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA 
examination is not warranted based on the mere passage of 
time].  There appears to be ample subsequent medical evidence 
already of record describing the Veteran's disabilities.  
Moreover, during the March 2010 hearing, the Veteran 
testified that he believed the March 2007 VA examination was 
adequate.  See the hearing transcript, page 5.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in March 2010 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Aid and attendance

Special monthly compensation (SMC) is payable at a specified 
rate if the veteran, as the result of service-connected 
disability, is in need of regular aid and attendance. Need 
for aid and attendance means helplessness or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  A veteran will be considered to be in need 
of regular aid and attendance if he or she is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; if the veteran is a patient in a 
nursing home because of mental or physical incapacity; or if 
the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2009).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment. "Bedridden" will be a proper 
basis for the determination. See 38 C.F.R. § 3.352(a) (2009).

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest. It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made. The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole. It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need. Determinations 
that the veteran is so helpless as to be in need of regular 
aid and attendance will not be based solely upon an opinion 
that the claimant's condition is such as would require him or 
her to be in bed. They must be based on the actual 
requirement of personal assistance from others. Id.

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that 
"at least one of the enumerated factors be present." See 
Turco v. Brown, 9 Vet. App. 222, 224 (1996).




Housebound rate

Special monthly compensation is payable at a specified rate 
if a veteran, as the result of service-connected disability, 
has one service-connected disability rated as 100 percent 
disabling and a separate disability rated at 60 percent or 
higher or he is permanently housebound. The veteran will be 
found to be permanently housebound if, due to his service-
connected disabilities, he is substantially confined to his 
home or the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
such confinement will continue throughout his lifetime. 38 
U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2009).

Factual background

The Veteran's is service-connected for posttraumatic stress 
disorder, rated 50 percent disabling; shell fragment wound 
residuals of the left knee, rated 20 percent disabling; 
chronic acne vulgaris, rated 10 percent disabling; shell 
fragment wound residuals of the right knee, rated 10 percent 
disabling; lumbosacral strain with arthritis, rated 10 
percent disabling; and shell fragment wound scars, rated 
noncompensable [zero percent]. 

The record indicates that the Veteran has significant 
nonservice-connected disabilities.  In July 1995 he was 
granted nonservice-connected pension benefits for 
hypertension.  A 10 percent rating has been assigned.  The RO 
has also identified multiple other disabilities which are not 
service-connected or subject to compensation; these include 
his seizure disorder, cervical spine fusion residuals, 
traumatic arthritis of the knees, arthritis of multiple 
joints, rheumatoid arthritis, a hip disability, a deviated 
nasal septum, and residuals of a broken jaw.  The Board also 
notes that the Veteran has been diagnosed with multiple 
sclerosis, neuropathy, gastroesophageal reflux disease and 
arthralgia. 

Analysis 

The Veteran has not contended or demonstrated that he has a 
visual impairment to the extent that he is blind or nearly 
blind, or that he is a patient living in a nursing home.  
Moreover, the Board notes that the Veteran does not meet the 
criteria for special monthly compensation at the housebound 
rate, based on one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher. 

The objective evidence does not demonstrate that the Veteran 
is currently housebound, that is, he is not substantially 
confined to his home or the immediate premises.  The February 
2007 VA examination indicated that the Veteran leaves his 
house for doctor appointments 1 - 2 times a month or for 
short grocery trips.  He will use a "cane or walker for 
brief ambulation outside his home" and a motorized scooter 
for longer trips.  While the Veteran can no longer drive, he 
has stated that this is due to his non service-connected 
multiple sclerosis.  See the March 2007 VA examination 
report; see also the March 2010 hearing transcript, page 3. 

During a March 2008 VA joint examination, the VA examiner 
stated that the "Veteran is not confined to his home.  He 
does have an electric wheelchair which he uses when he goes 
out and will be needing to ambulate more than 15 to 20 
feet."  Moreover, a September 2008 VA Home Maker Health Aid 
Program Note stated that the Veteran is "not totally 
housebound."  While the Board notes that the Veteran has 
stated that he cannot drive and has difficulty walking and 
standing without assistance, there is no evidence that the 
Veteran is substantially confined to his home.

For the same reasons, the competent medical evidence shows 
that the Veteran is not permanently bedridden.  Indeed, the 
Veteran has not contended that his service-connected 
disabilities render him permanently bedridden.

Turning to the need for aid and attendance of another, the 
Veteran has contended that he cannot cook for himself and 
will occasionally fall while bathing due to spinal 
neuropathy.  See the March 2010 hearing transcript, page 3.  
As noted above, the Veteran is not service-connected for 
spinal neuropathy and such has not been listed as a 
complication of any of his service-connected disabilities.  
Moreover, despite the Veteran's contentions, the evidence of 
record does not indicate that he requires any assistance in 
caring for himself.  Indeed, a September 2008 Home Maker 
Health Aid Program Note documents that the Veteran had 
refused to allow the aid to assist with his personal care 
indicating that "he's already done it himself."  This note 
also documents that the aid's housekeeping was confined to 
preparing breakfast and cleaning the pet's litter box.  
Indeed, a review of the services provided between August and 
September 2008 revealed that the aid performed "minimal 
light housekeeping with occasional meal prep[aration]."  No 
personal care was provided.  

During the March 2008 VA joint examination, the Veteran 
stated he was "able to dress himself and attend to his own 
toileting, hygiene activities, and is able to bathe 
himself."  While the Board notes that the Veteran claimed to 
neglect his hygiene during a May 2007 Fee Based PTSD 
examination, the examiner observed the Veteran's hygiene to 
be adequate. 

During the March 2007 VA aid and attendance examination, the 
Veteran indicated that he is not limited in the activities of 
daily living, but getting off the toilet stool is painful.  
He also has a shower chair and takes a shower sitting down. 

The Board has considered the Veteran's statements that he 
requires the aid and attendance of another, however, as noted 
above, the evidence of record does not indicate that such is 
the case.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

The Veteran's claim is not supported by any competent medical 
evidence demonstrating that he is in fact disabled due to his 
service-connected disabilities to the extent that he requires 
the regular aid and assistance of another person, or that he 
is limited to his house and its immediate premises.  The 
Board notes that there is no evidence of record indicating 
that the Veteran' service-connected disabilities impact his 
ability to dress properly or maintain proper hygiene.  
Furthermore, the evidence does not indicate, and the Veteran 
does not allege, that his service-connected disabilities 
prevent him from attending the wants of nature.  During the 
March 2007 VA examination, the Veteran indicated that he has 
had bladder and bowel complaints due to his non service-
connected multiple sclerosis.  A May 2008 VA treatment note 
indicated that the Veteran's difficulty with urination was 
due to his non service-connected benign prostatic hyperplasia 
(BPH). 

Further, the evidence does not show that the veteran is 
impaired by his service-connected disabilities to the extent 
that he is unable to protect himself from the ordinary 
hazards or dangers incident to his daily environment. In 
short, the evidence simply does not show that he requires 
regular aid and attendance due to his service-connected 
disabilities, alone.

A preponderance of the evidence is against the claim.  The 
competent and credible evidence of record appears to support 
the proposition that the Veteran is not in any way confined 
to his house or his bed.  He does not require any assistance 
to feed or care for himself.  The Veteran has not submitted 
or pointed to any evidence to the contrary.  Accordingly, the 
Board finds that entitlement to special monthly compensation 
for regular aid and attendance and/or housebound status is 
not established. 


ORDER

Entitlement to SMC based on aid and attendance and/or 
housebound status is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


